Case 1:18-cv-00224-DDD-MLH Document 57 Filed 09/04/19 Page 1 of 2 PagelD#: 717

U.S. DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

 

RECEIVED
SEP - 4 2019 UNITED STATES DISTRICT COURT
Bye ny MOORE een WESTERN DISTRICT OF LOUISIANA
DEPUTY
ALEXANDRIA DIVISION
JOHSUA BONADONA DOCKET NO. 1:18-cv-00224
VERSUS
LOUISIANA COLLEGE AND JUDGE DEE D. DRELL
RICK BREWER MAG. JUDG PEREZ-MONTES
RULING

Before the court are Plaintiff's motion for partial summary judgment (Doc. 34) and
Defendants’ motion to strike exhibits thereto (Doc. 39). For the foregoing reasons, we deny both
motions as moot.

In his motion for partial summary judgment, Bonadona requests the court issue a judgment
ruling he is of Jewish heritage and, as a matter of law, is entitled to racial protection under Title
VII of the 1964 Civil Rights Act. (Doc. 34). On August 28, 2019, we issued a ruling and judgment
as to a motion for summary judgment filed by Defendants. (Docs. 52 and 53). Therein, we made
a factual finding that Mr. Bonadona was of Jewish heritage, as there was no contested issue
regarding the same, and we ruled Bonadona’s Title VII claim for racial discrimination was
dismissed with prejudice as he did not belong to a racially protected class.

In light of this prior ruling and judgment, we find that Bonadona’s motion for partial
summary judgment should be denied as moot. Accordingly, Defendant’s motion to strike exhibits

to the motion for partial summary judgment is also denied as moot.
Case 1:18-cv-00224-DDD-MLH Document 57 Filed 09/04/19 Page 2 of 2 PagelD#: 718

The court will issue a judgment in conformity with these findings.
Cc

SIGNED this z} day of September 2019, at Alexandria, Louisiana

 

 

DEE D. DRELL
UNITED STATES DISTRICT JUDGE
